NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                             In re the Marriage of:

            DONALD JAMES HATFIELD, Petitioner/Appellant,

                                        v.

            SHELLY EVA LEE-HATFIELD, Respondent/Appellee,

            STATE OF ARIZONA, ex rel. THE DEPARTMENT
                     OF ECONOMIC SECURITY,
                         Intervenor/Appellee.

                             No. 1 CA-CV 13-0640
                              FILED 10-02-2014


           Appeal from the Superior Court in Maricopa County
                          No. FC2002-006018
            The Honorable Wendy Morton, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Donald James Hatfield, Phoenix
Petitioner/Appellant In Propria Persona

Arizona Attorney General’s Office, Phoenix
By Carol A. Salvati
Counsel for Intervenor/Appellee
                    HATFIELD v. HATFIELD/STATE
                        Decision of the Court



                      MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Peter B. Swann and Judge Kenton D. Jones joined.


B R O W N, Judge:

¶1           Donald Hatfield appeals from the superior court’s judgment
and order assigning him child support arrearages and interest, remanding
him to custody, and requiring him to apply for employment. For the
following reasons, we affirm.

                             BACKGROUND

¶2           In 2003, the superior court entered a consent decree dissolving
the marriage of Donald J. Hatfield (“Father”) and Shelly Hatfield
(“Mother”). At that time, the parties’ only child was three years old. The
decree provided for joint custody of the child and required Father to pay
child support in the amount of $150 per month.

¶3           In December 2012, the Arizona Department of Economic
Security (“ADES”) filed a notice of appearance in the dissolution case “for
the limited purpose of being heard on support/reimbursement issues.”
Several months later, ADES filed a petition to enforce support, alleging
Father owed $12,779.05 for unpaid child support during the “time period
05/01/2003 through 04/30/2013, plus prejudgment interest.”

¶4             The superior court held a hearing and Father appeared as
ordered. After asking Father several questions about his ability to pay and
the efforts he had made to find employment, the court found Father “in
contempt of Court for failure to comply with a valid support order of which
he had knowledge.” The court remanded Father to the immediate custody
of the sheriff’s office and ordered that he not be released until he remitted
a purge payment of $1000. The court also entered judgment in favor of
ADES for child support arrearages in the amount of $12,779.05 and interest
in the amount of $5,495.56. Finally, the court ordered Father to apply for at
least five jobs per day and present evidence thereof at the next scheduled
hearing. Father timely appealed.




                                     2
                     HATFIELD v. HATFIELD/STATE
                         Decision of the Court

                                 DISCUSSION

       A.      Subject Matter Jurisdiction

¶5             Father argues the superior court lacked the requisite subject
matter jurisdiction to enter orders and a judgment regarding child support.
Specifically, Father contends the court was divested of jurisdiction by an
order entered by the juvenile court in Maricopa County in October 2005,
which terminated Father’s parental rights to the child.1

¶6             Although this argument was not raised in the superior court,
and the failure to raise a claim in the superior court generally forfeits
appellate review of that claim, Kimu P. v. Ariz. Dep’t of Econ. Sec., 218 Ariz.
39, 44 n.3, 178 P.3d 511, 516 n.3 (App. 2008), a challenge to a court’s subject
matter jurisdiction may be raised at any time. Green v. Lisa Frank, Inc., 221
Ariz. 138, 157, ¶ 57, 211 P.3d 16, 35 (App. 2009). We review de novo whether
the court had subject matter jurisdiction over the child support enforcement
matter. See Mitchell v. Gamble, 207 Ariz. 364, 367, ¶ 6, 86 P.3d 944, 947 (App.
2004).

¶7            As noted by ADES, Arizona Revised Statutes (“A.R.S.”)
section 8-539 provides as follows:

       An order terminating the parent-child relationship shall
       divest the parent and the child of all legal rights, privileges,
       duties and obligations with respect to each other except the
       right of the child to inherit and support from the parent. This right
       of inheritance and support shall only be terminated by a final
       order of adoption.

(Emphasis added.) This court has previously construed § 8-539 as
demonstrating “the legislature’s emphasis regarding the importance of the
child support obligation” and that “even an order terminating the parent-
child relationship does not terminate the child’s right to receive support
from the parent.” Schnepp v. State ex rel. Dep’t of Econ. Sec., 183 Ariz. 24, 28,
899 P.2d 185, 189 (App. 1995). Applying that construction here, Father’s
legal obligation to provide support for the child was not extinguished by
entry of the October 2005 order terminating his parental rights to the child.

1      In a separately filed motion, Father urges this court to take judicial
notice of the October 2005 order of the juvenile court, pursuant to Arizona
Rule of Evidence 201. Because the State has not objected, we grant Father’s
request. See infra n.2.



                                        3
                    HATFIELD v. HATFIELD/STATE
                        Decision of the Court

Therefore, we reject Father’s contention that the termination order divested
the superior court of subject matter jurisdiction in this case.2

      B.     Defenses to the Child Support Obligation

¶8             Father asserts that Mother “waived” her right to collect the
court-ordered child support by allegedly accepting welfare benefits in
California under the pretense that she was not entitled to child support
from Father. Father did not raise this argument in the superior court and
has therefore forfeited appellate review of this claim. Kimu P., 218 Ariz. at
44 n.3, 178 P.3d at 516 n.3. Additionally, the record is devoid of any
evidence regarding Mother’s application for and receipt of welfare benefits
in California. Moreover, § 8-539 unambiguously states that a child’s right to
parental support is only terminated upon a final order of adoption. The
child has not been adopted and Father’s obligation to support the child
never ended.

¶9              Father also argues he was not obligated to pay child support
arrearages that accrued during the period Mother and the child were in
California because Mother allegedly “abducted” and “concealed” the child
and prevented him from contacting her. At the hearing, Father stated that
Mother “took [the child] without [his] permission.” In context, this
statement was offered to explain Father’s lack of any contact with his
daughter since 2003. When subsequently asked by the court why he had
failed to comply with his child support obligation, Father stated: “Because
I . . . didn’t have the money to, I – I guess.” Father did not argue he was
relieved of his child support obligation based on Mother’s unauthorized
relocation of the child. Equally important, Father never challenged
Mother’s relocation with the child in any fashion before ADES sought to



2      We take judicial notice that the October 2005 termination order states
that “financial responsibility” for the child is “fix[ed]” with Mother.
Assuming, without deciding, that this language could provide the basis for
a claim of judicial estoppel had Father relied on the termination order and
believed he was relieved of his child support obligation, Father has
expressly argued that he had no knowledge his parental rights were
terminated and the order was therefore not a factor in his decision to forego
making court-ordered child support payments. As such, the judicial
estoppel doctrine has no application to the facts here. Furthermore, Father
made a child support payment of almost $4000 in July 2007, which is
inconsistent with any claim he believed the 2005 order relieved him of the
obligation to pay child support.


                                     4
                      HATFIELD v. HATFIELD/STATE
                          Decision of the Court

collect the child support arrearages. Father has therefore forfeited review
of this claim on appeal. Kimu P., 218 Ariz. at 44 n.3, 178 P.3d at 516 n.3.

       C.     Contempt Order Sanctions

¶10            Father challenges the sanctions the superior court imposed
after finding him in contempt for failing to pay court-ordered child support.
He argues the court unlawfully imprisoned him until he paid a monetary
purge and unlawfully ordered him to apply for at least five jobs daily.

¶11             Civil contempt actions are not appealable. Berry v. Superior
Court, 163 Ariz. 507, 508, 788 P.2d 1258, 1259 (App. 1989). Instead, a “special
action petition is the appropriate method to challenge a civil contempt
order.” Stoddard v. Donahoe, 224 Ariz. 152, 154, ¶ 7, 228 P.3d 144, 146 (App.
2010); Elia v. Pifer, 194 Ariz. 74, 80, ¶ 30, 977 P.2d 796, 802 (App. 1998) (“[I]t
has long been held that [a] contempt order is reviewable in appropriate
circumstances by special action, but not by way of appeal.”). Because
Father failed to challenge the civil contempt sanctions by way of special
action, he has forfeited appellate review of these claims.

¶12           Even if we were to treat Father’s challenge as a special action,
he did not raise these arguments in the superior court and has therefore
waived appellate review. Kimu P., 218 Ariz. at 44 n.3, 178 P.3d at 516 n.3.
Moreover, we reject Father’s assertion that it was unlawful to send him to
“debtor’s prison” for his inability to pay child support. It is well-settled
that the obligation to pay child support is not regarded under the law as a
“debt,” but it constitutes a moral obligation “resting upon a sound public
policy” and a parent who fails to pay child support may “be imprisoned
unless [the parent] can purge [] the contempt by paying or by showing that
he has neither the estate nor the ability to pay.” Stone v. Stidham, 96 Ariz.
235, 239, 393 P.2d 923, 926 (1964). Father failed to present any evidence,
other than his own declaration, that he was unable to pay child support.
We likewise reject Father’s claim that the court’s order requiring him to
apply for five jobs daily violated the federal ban on slavery or involuntary
servitude. See U.S. Const. amend. XIII, § 1; Moss v. Superior Court, 950 P.2d
59, 66-67 (Cal. 1998) (holding that a court order requiring a parent to
support a child by seeking and accepting employment “does not bind the
parent to any particular employer or form of employment,” does not run
afoul of the federal constitution, and “is in no way comparable or akin to
peonage or slavery”).




                                        5
              HATFIELD v. HATFIELD/STATE
                  Decision of the Court

                       CONCLUSION

¶13      We affirm the superior court’s enforcement judgment and
order.




                           :gsh




                              6